[PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                       FILED
                        ________________________             U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                No. 00-15885                       MAY 08, 2001
                            Non-Argument Calendar               THOMAS K. KAHN
                                                                     CLERK
                         ________________________
                     D. C. Docket No. 98-00962-CV-JEC-1

AT&T WIRELESS PCS, INC.,
                                              Plaintiff-Appellant,

                                     versus

CITY OF ATLANTA,
ATLANTA CITY COUNCIL, et al.,
                                              Defendants-Appellees.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________
                                (May 8, 2001)


Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      In AT&T Wireless PCS, Inc. v. City of Atlanta, 223 F.3d 1324 (11th Cir.

2000) (No. 99-12261) (“AT&T Wireless II”), we vacated our earlier opinion, AT&T

Wireless PCS, Inc. v. City of Atlanta, 210 F.3d 1322 (11th Cir. 2000) (“AT&T
Wireless I”), and dismissed the appeal because we lacked jurisdiction over an

appeal from a non-final judgment. See AT&T Wireless II, 223 F.3d at 1324. The

parties to that appeal have since returned to district court, where the district court

entered a final judgment in the case. They presently appeal the final judgment,

submitting for our consideration the same issue we examined in AT&T Wireless I.1

We now have jurisdiction over their appeal, and upon reconsideration, we re-

instate our AT&T Wireless I opinion, published at 210 F.3d 1322.

Prior opinion in appeal No. 99-12261 RE-INSTATED.



VACATED and REMANDED.




       1
       Both parties requested that the case be re-submitted on the same briefs they had filed
when the case was last before us, and without further oral argument. We granted these requests.

                                               2
3